Potter, J.
Plaintiff and defendant were divorced. At the time the decree was granted defendant was directed to pay $7.50 a week for each of his three children. Later, this decree was amended and a stipulation filed settling their property rights. Plaintiff filed a petition to amend the decree to provide that defendant pay the sum of $5 a week for the care and support of each of two children until they should reach the age of 18 years or until the further order of the court. The trial court granted $5 a week per child “until each child shall respectively attain the age of 18 years, or until each child shall respectively graduate from high school, or until the further order of the court.” We think this is a reasonable order and warranted by Barry v. Barry, 291 Mich. 666.
Decree affirmed.
Btjshnell, C. J., and Sharpe, Chandler, North, McAllister, Wiest, and Butzel, JJ., concurred.